UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1260



CYNTHIA CRITCHFIELD,

                                              Plaintiff - Appellant,

          versus


U.S. DRUG ENFORCEMENT AGENCY,

                                               Defendant - Appellee,
          and


DATATRAC INFORMATION SERVICES, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1456-A)


Submitted:   October 29, 2003          Decided:     December 12, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert R. Weed, THE LAW OFFICES OF ROBERT R. WEED, Sterling,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Gerard J. Mene, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Cynthia    Critchfield      appeals   the   district     court’s   order

dismissing her complaint against the United States Drug Enforcement

Agency arising out of the DEA’s failure to provide Critchfield with

a   security    clearance    or   permit    her   to   begin   work   for   its

contractor, Datatrec Information Services, prior to issuance of a

security clearance.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         See Critchfield v. U.S. Drug Enforcement

Agency, No. CA-02-1456-A (E.D. Va. Jan. 28, 2003).               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                       2